Citation Nr: 0628691	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from December 1974 to July 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claim.

The claim was remanded to the RO in August 2003 and September 
2005 to the RO and the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  The case has 
been returned to the Board.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active duty with a pre-existing psychiatric disorder.  
This condition is not the result of disease or injury in 
service.  The appellant does not have a psychiatric disorder 
that is of service origin.

2.  There is clear and unmistakable medical evidence that the 
pre-existing psychiatric disorder did not undergo increase in 
disability or chronic aggravation during service.


CONCLUSION OF LAW

The veteran's pre-existing psychiatric disorder was not 
aggravated during active service.  38 U.S.C.A. §§ 1111, 1153 
(West Supp. 2005); 38 C.F.R. §§ 3.304, 3.306 (2005); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: private 
treatment records dated from August 1993 through 1997; a 
human resources report dated in January 2000; service medical 
records; VA treatment records dating from 1997 to the 
present; the veteran's contentions; Social Security records; 
lay statements and VA examinations dated in July 2000 and 
December 2004, with an addendum dated in November 2005.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See , e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran maintains, essentially, that his claimed 
psychiatric disorder began in service.

The law permits service connection for a claimed disability 
where the evidence shows (1) injury or some incident in 
service; (2) a current disorder or disease; and (3) a cause-
effect link between the two.  See 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. § 3.303 (2005); Pond v. West, 12 
Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see Id.), or if 
competent post-service evidence documents such a link.  See 
38 C.F.R. § 3.303(d) (2005).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  See 38 C.F.R. § 
3.304(b) (2005).  However, where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  See Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. 1153 (West Supp. 
2005); 38 C.F.R. 3.306(b) (2005); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See id.  The Board must follow the precedent opinions of the 
General Counsel.  See 38 U.S.C.A. § 7104(c) (West Supp. 
2005).

The veteran's induction medical examination report and report 
of medical history, both dated in October 1974, document 
normal psychiatric findings and affirmative denials by the 
veteran that he has, or has had, a psychiatric disorder; 
nothing is noted about a psychiatric disorder upon induction.  
Later service medical records, however, document the 
veteran's mental health evaluation for anxiety and nerves.  
In March 1975, the veteran had vague complaints which he 
denied were related to his Air Force service.  He initially 
stated he had been nervous all his life.  He was referred for 
evaluation where he reported he had been a glue sniffer at 
age 13 and ran away from home.  He also reported he was given 
up by his parents as recalcitrant.  He was observed to be 
rambling and moderately incoherent and difficult to follow, 
as well as depressed and overly dramatic.  He was due to have 
a permanent change of station, so there was no 
recommendation.  The examiner diagnosed hysterical 
personality with depression.  He was next seen in June 1975 
following a suicide attempt in which he slit his bilateral 
cubital areas with razor blades.  He reportedly did this 
because he wanted to get out of the Air Force.  During 
hospitalization he reported a very long and serious history 
of impulsive acting out against any authoritarian system.  
There was a long history, noted to exist 'even before 
entering service', of running away from home, DWI, and 
evading police arrest.  Charges were dropped when he entered 
the Air Force.  He reported he was now disillusioned with the 
Air Force.  The diagnosis was passive-aggressive personality.  
It was recommended that he be administratively separated.  

In a report of administrative discharge dated later in June 
1975, it was noted that he had two suicide gestures that 
month, including ingesting a bottle of aspirin as well as the 
self-inflicted razor wounds.  It was also noted that he 
reported drinking about 20 beers a week and that he felt 
lonely and disillusioned with the Air Force.  His long 
history of pre-service problems was noted.  In June 1975, the 
veteran signed an acknowledgement of notification of his 
separation.  

As no pre-existing psychiatric disorder was documented in the 
induction medical examination report, the Board finds that 
the presumption of soundness attaches with respect to the 
psychiatric disorder now claimed.  Thus, the burden is on VA 
to rebut the presumption by clear and unmistakable evidence 
that the disorder pre-existed service.  The Board finds that 
the aforementioned evidence is clear and unmistakable 
evidence to rebut the presumption.  

The crux of this claim is whether there is a basis to find 
that the current psychiatric disorder is indicative of a 
psychiatric disorder aggravated as a result of active 
service.  In general, any evidence of a cause-effect nexus 
between service and a claimed disorder must be medical - that 
is, in the form of a report of a doctor or other medical 
professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to opine as to a 
diagnosis or etiology (medical causation) thereof.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board must determine whether the pre-existing disease was 
aggravated during service.  Lack of aggravation can be shown 
with competent evidence of no increase in disability during 
service or that any increase in disability is due to the 
natural progress of the pre-existing condition.  If VA meets 
this burden, the claim would be denied, although the veteran 
is free to counter with evidence contrary to that cited by VA 
to show no aggravation or increase in disability.  Barring 
this, the claim fails, and service connection is to be 
denied.

As for such required medical opinion, VA examination in 
December 2004 indicates that the veteran's current 
psychiatric problems, characterized as dysthymic disorder and 
post traumatic stress disorder (PTSD), relate to events that 
occurred prior to the veteran's entering service.  The 
examiner stated further that the time in the Air Force had 
very little effect on his current symptomatology.  The 
examiner noted that psychiatric problem in the Air Force is, 
in retrospect, actually what he has today, dysthymia and 
PTSD.  In an addendum furnished in November 2005, the 
examiner further clarified that he found that the veteran's 
current psychiatric problems were not incurred in or 
aggravated by his service.  The examiner found the veteran's 
current problems more likely than not to be not due to in-
service aggravation of pre-existing disability.  

The Board finds the VA examiner's opinions to be well-
supported and uncontroverted competent evidence against the 
claim.  The VA examiner has opined that the pre-existing 
psychiatric problems were not aggravated by service.  Based 
on a thorough reveiw of the claims folder, the examiner found 
that it was not likely that the veteran's preexisting 
psychiatric was aggravated beyond its normal progression 
during his active service.  The Board finds the December 2004 
VA examination and addendum to be most persuasive, due to the 
thorough review of the claims folder and the reasons and 
bases provided to substantiate the aforementioned findings.  
The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The Board concludes, first, that the service medical records 
constitute "clear and unmistakable" evidence that the veteran 
entered service with a pre-existing psychiatric disorder.  
The 2004 VA mental disorders examination and addendum clearly 
state that the veteran's psychiatric disorder existed prior 
to service.  There is no competent evidence to contradict or 
otherwise call into question the soundness of the conclusion 
that the veteran entered service with a pre-existing 
psychiatric disorder.  The appellant argues and submits lay 
statements to the effect that he did not have any problems 
prior to service.  However, the veteran and the laypersons 
are not medical professionals, and the medical personnel 
observing the veteran in service and in connection with this 
claim were clearly in a better position to determine whether 
such a diagnosis was warranted.

The Board also concludes that the pre-existing psychiatric 
disorder did not undergo chronic aggravation beyond a normal 
progress of the disorder during active service.  The evidence 
against finding aggravation beyond a normal progress of the 
disorder amply outweighs that favoring aggravation.  The VA 
medical opinion in 2004 and addendum stated that the current 
disorder and symptomatology are not due to any aggravation 
during service.

In light of the foregoing, the Board finds that VA has met 
its burden to rebut the presumption of soundness as to the 
claimed psychiatric disorder, and has shown no aggravation 
during service, by clear and unmistakable evidence.  
Accordingly, service connection is not warranted unless the 
veteran can present even stronger evidence that the pre-
existing psychiatric disorder, as opposed to symptomatology 
or even temporary exacerbation, did in fact undergo chronic 
worsening during active duty, to counter the VA medical 
opinion.  There is no such evidence.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder must be denied.  See 38 U.S.C.A §5107 
(West Supp. 2005).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice was 
not possible before the initial rating decision as it 
occurred prior to the passage of the VCAA.  However, the 
claim was readjudicated with consideration of all evidence in 
the January 2006 Supplemental Statement of the Case (SSOC) 
issued in January 2006.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No.05-7157 (Fed. Cir. 
Apr. 5, 2006).  

As for the content of the notice, the notices dated in 
November 2001 and June 2004 together included the type of 
evidence needed to substantiate the claims for service 
connection, specifically that the disorder is related to 
service.  The veteran was informed that VA would obtain VA 
records and that he could submit private medical records or 
with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that which he had in his possession.  The notices 
included the general provision for the effective date of the 
claim for increase, that is, the date of receipt of the 
claims. 

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable). 

To the extent that information on the degree of disability 
assignable was not provided, since the claim is being denied, 
the issue is moot.  Any defect with respect to these issues 
under Dingess at 19 Vet. App. 473 has not prejudiced the 
veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and identified 
private records, the veteran has been afforded VA 
examinations.  The RO has attempted to obtain all records 
identified by the veteran.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


